Title: To George Washington from James Jay, 21 January 1780
From: Jay, James
To: Washington, George


          
            General Heath’s Head Quarters [Highlands, N.Y.]Jany 21: 1780
            Dear Sir
          
          Though I had your permission above a twelve month ago, to make some Experiments relative [to] Artillery, it has hitherto unfortunately happened that I never had leisure, when an opportunity offerred, to carry them into execution. And I have now the mortification, when leisure permits, to be disappointed of the

opportunity, or at least to have the prospect of its being deferred till after I shall be under the indispensable necessity of going to Albany, to attend the Meeting of our Legislature. I came here yesterday for the purpose of making the Experiments; but I find that General Heath is averse to any thing being done at present, lest the report of Cannon at this juncture, when the Militia have been ordered to hold themselves in readiness to march at a short notice, should alarm the people & occasion them to turn out. For this & other reasons, the General thinks proper to take your opinion on the matter. For my part I am inclined to think his apprehension is ill founded; because our Militia, though their curiosity may be raised by the report of Cannon, yet from their being long accustomed & directed to attend only, on any suspicious occasion, to the firing of the Beacons and signal Guns, or to the express orders of the proper Officers, are not likely to be put in motion at firing a few irregular shot. Besides, it is no difficult matter to apprize the neigh[b]ourhood that such firing is to take place. To day I had the pleasure of conversing with Major Beaumont of the Artillery, who is very desirous of availing himself of the present favorable opportunity, when the River is hard frozen & covered with snow, to make a few experiments, in order to ascertain and reduce into a plain, easy System, some points in the doctrine of Projectiles, which he says are now vague, and have not been duly considered by any writer he has met with on the subject. His plan, if carried into execution, will certainly facilitate the practice of throwing Shells, render it more exact, and be particularly useful in the defence of West Point, from the nature of the ground about that Fortress.
          The Major says that a few discharges will be sufficient for his purposes. Mine will not require many. Notwithstanding what I have said above of General Heath’s objection, I am not unawares that You may have other & sufficient reasons why Cannon should not be fired at this Post at present. I mean not therefore to press it upon You: but permit m⟨e to⟩ request that you would acquaint me with your intentions in this respect as soon as you can conveniently; that if it should be unadviseable to pursue the Design now, I may proceed to Albany without loss of time. I remain, with great respect & esteem Dear Sir Your Most Obt & humble Servt
          
            James Jay
          
         